                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

BILLY RAY MORRISON,                                     )
                                                        )
                                Plaintiff,              )
                                                        )         JUDGMENT IN A
                                                        )         CIVIL CASE
v.                                                      )         CASE NO. 5:20-CV-145-D
                                                        )
ROY COOPER,                                             )
                                                        )
                                Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusion in the M&R
that the court lacks subject-matter jurisdiction and dismisses the complaint. The court GRANTS
plaintiff's application to proceed in forma pauperis [D.E. 1], ADOPTS the conclusions in the
M&R [D.E. 4], and DISMISSES plaintiff's complaint for lack of subject-matter jurisdiction.
Plaintiff must seek relief in state court.



This Judgment Filed and Entered on July 1, 2020, and Copies To:
Billy Ray Morrison                                      (Sent to 438 Blake Road Jackson Spring, NC
                                                        27281via US Mail)




DATE:                                                   PETER A. MOORE, JR., CLERK
July 1, 2020                                            (By) /s/ Nicole Sellers
                                                                  Deputy Clerk




               Case 5:20-cv-00145-D Document 7 Filed 07/01/20 Page 1 of 1
